DETAILED ACTION
This action is a response to an application filed on 11/17/20 in which claims 1-21 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 20-12, 16, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lall et al. (Patent No.: 8,355,945), herein Lall.
	As to claim 1, computer-implemented method of evaluating user churn in wireless networks, the method comprising: 
	receiving data from a plurality of wireless electronic devices connected to and operating in a plurality wireless networks and/or network types, wherein the data has been collected for each wireless electronic device by wireless device software embedded in an application or memory of the respective wireless electronic device and configured to collect the data when the wireless electronic device accesses one or more of the plurality of wireless networks and/or network types (Lall column 4 lines 63-65 computing devices attached to each sector can collect various data related to mobile computing device activity, such data can be stored in databases) and 
	wherein the data comprises one or more identifiers associated with the wireless electronic device or a user of the wireless electronic device (Lall column 5 lines 8-11 a customer profile database is used to store customer profile data for all wireless service subscribers using a particular wireless-service provider); 

	aggregating the data received from the plurality of wireless electronic devices (Lall column 5 lines 8-15 a Customer Profile Data database 301 could be used to store customer profile data for all wireless-service subscribers using a particular wireless-service provider. A Usage Data database 302 could be used to store usage data from all sectors in a wireless network composed of sectors. A Terrain Data database 303 could be used to store terrain data related to each sector in the wireless network); 

	analyzing the aggregated data to determine how at least one of the identifiers flows through the plurality of networks, devices, and/or network types (Lall column 5 lines 16-23 the data contained in the various databases 301-303 could be used as input to a churn prediction system 304. The churn prediction system 304 contain a mechanism for determining which sectors are likely to produce churners. For example, the churn prediction system 304 could utilize a neural network algorithm to calculate a probability that a sector will be in a top percentile of churn producing sectors and column 6 lines 20-26 a flow diagram depicting a method of capturing sector profile data is given. Sectors serving identified churners are identified, as shown at block 501. By way of example, churners could be identified using databases containing wireless-service subscriber information. Sector profile data is loaded from databases storing a plurality of sector data, including customer profile data, usage data, and terrain data, for each identified sector); and 

	outputting a prediction or indication of user network churn or user device churn based on which networks, devices, and/or network types the user or wireless electronic device accesses (Lall column 5 lines 25-29 A ranking 305 could be produced, in accordance with an embodiment of the invention. For example, the ranking 305 could be a list of sectors with a rank based on the probability determined by the churn prediction system 304. A reason for the ranking could also be included for each sector) 

	As to claim 11, Lall teaches a system for evaluating user churn in wireless networks, the system comprising a processor and memory, the memory computer executable instructions that when executed by the processor operate the system to: 
	CPST Doc: 285196.1 - 45 -receive data from a plurality of wireless electronic devices connected to and operating in a plurality wireless networks and/or network types, wherein the data has been collected for each wireless electronic device by wireless device software embedded in an application or memory of the respective wireless electronic device and configured to collect the data when the wireless electronic device accesses one or more of the plurality of wireless networks and/or network types (Lall column 4 lines 63-65 computing devices attached to each sector can collect various data related to mobile computing device activity, such data can be stored in databases)  
 and

	 wherein the data comprises one or more identifiers associated with the wireless electronic device or a user of the wireless electronic device (Lall column 5 lines 8-11 a customer profile database is used to store customer profile data for all wireless service subscribers using a particular wireless-service provider); 

	aggregate the data received from the plurality of wireless electronic devices (Lall column 5 lines 8-15 a Customer Profile Data database 301 could be used to store customer profile data for all wireless-service subscribers using a particular wireless-service provider. A Usage Data database 302 could be used to store usage data from all sectors in a wireless network composed of sectors. A Terrain Data database 303 could be used to store terrain data related to each sector in the wireless network); 
 

	analyze the aggregated data to determine how at least one of the identifiers flows through the plurality of networks, devices, and/or network types (Lall column 5 lines 16-23 the data contained in the various databases 301-303 could be used as input to a churn prediction system 304. The churn prediction system 304 contain a mechanism for determining which sectors are likely to produce churners. For example, the churn prediction system 304 could utilize a neural network algorithm to calculate a probability that a sector will be in a top percentile of churn producing sectors and column 6 lines 20-26 a flow diagram depicting a method of capturing sector profile data is given. Sectors serving identified churners are identified, as shown at block 501. By way of example, churners could be identified using databases containing wireless-service subscriber information. Sector profile data is loaded from databases storing a plurality of sector data, including customer profile data, usage data, and terrain data, for each identified sector); and

	 output a prediction or indication of user network churn or user device churn based on which networks, devices, and/or network types the user or wireless electronic device accesses (Lall column 5 lines 25-29 A ranking 305 could be produced, in accordance with an embodiment of the invention. For example, the ranking 305 could be a list of sectors with a rank based on the probability determined by the churn prediction system 304. A reason for the ranking could also be included for each sector) 
  

	As to claim 21, Lall teaches a non-transitory computer readable medium comprising computer executable instructions for evaluating user churn in wireless networks, comprising instructions for: 
	receiving data from a plurality of wireless electronic devices connected to and operating in a plurality wireless networks and/or network types, wherein the data has been collected for each wireless electronic device by wireless device software embedded in an application or memory of the respective wireless electronic device and configured to collect the data CPST Doc: 285196.1 - 47 -when the wireless electronic device accesses one or more of the plurality of wireless networks and/or network types (Lall column 4 lines 63-65 computing devices attached to each sector can collect various data related to mobile computing device activity, such data can be stored in databases)
and 
	wherein the data comprises one or more identifiers associated with the wireless electronic device or a user of the wireless electronic device (Lall column 5 lines 8-11 a customer profile database is used to store customer profile data for all wireless service subscribers using a particular wireless-service provider); 

	 aggregating the data received from the plurality of wireless electronic devices (Lall column 5 lines 8-15 a Customer Profile Data database 301 could be used to store customer profile data for all wireless-service subscribers using a particular wireless-service provider. A Usage Data database 302 could be used to store usage data from all sectors in a wireless network composed of sectors. A Terrain Data database 303 could be used to store terrain data related to each sector in the wireless network); 
	analyzing the aggregated data to determine how at least one of the identifiers flows through the plurality of networks, devices, and/or network types (Lall column 5 lines 16-23 the data contained in the various databases 301-303 could be used as input to a churn prediction system 304. The churn prediction system 304 contain a mechanism for determining which sectors are likely to produce churners. For example, the churn prediction system 304 could utilize a neural network algorithm to calculate a probability that a sector will be in a top percentile of churn producing sectors and column 6 lines 20-26 a flow diagram depicting a method of capturing sector profile data is given. Sectors serving identified churners are identified, as shown at block 501. By way of example, churners could be identified using databases containing wireless-service subscriber information. Sector profile data is loaded from databases storing a plurality of sector data, including customer profile data, usage data, and terrain data, for each identified sector); and
	 outputting a prediction or indication of user network churn or user device churn based on which networks, devices, and/or network types the user or wireless electronic device accesses (Lall column 5 lines 25-29 A ranking 305 could be produced, in accordance with an embodiment of the invention. For example, the ranking 305 could be a list of sectors with a rank based on the probability determined by the churn prediction system 304. A reason for the ranking could also be included for each sector) 

		As to claim 2, Lall teaches the method of claim 1, further comprising: collecting network and device churn information over time to establish historical data associated with network and device churn (Lall column 6 lines 57-60 the databases could contain usage logs matching wireless-service subscribers to sectors that served them over given periods of time); and using the historical data to perform a churn prediction for an individual user or an aggregate portion of a population of users (Lall column 3 lines 61-67 A set of wireless service subscribers that have churned during a period of time is identified. Customer profile data, usage data, and terrain data related to the set of churners is captured for a period of time representing a time before the churners had churned. The sectors are ranked, based on the customer profile data, usage data, and terrain data)  

	Claim 12 is rejected for the same reasons stated in claim 2.


	As to claim 6, Lall teaches the method of claim 1, wherein the one or more identifiers comprises a mobile device identifier (ID), an advertising ID, IP address, a cookie, a mobile software ID, an ID to log-in to mobile software, or an ID providing a set of behavior characteristics (Lall column 4 lines 63-65 computing devices attached to each sector can collect various data related to mobile computing device activity, such data can be stored in databases and column 3 lines 61-67 A set of wireless service subscribers that have churned during a period of time is identified. Customer profile data, usage data, and terrain data related to the set of churners is captured for a period of time representing a time before the churners had churned. The sectors are ranked, based on the customer profile data, usage data, and terrain data)  
 
	Claim 16 is rejected for the same reasons stated in claim 6.

	As to claim 8, Lall teaches the method of claim 2, wherein the historical information is combined with at least one other information set, wherein the at least one other information set comprises wireless network coverage, wireless network performance, cookies, recent searches, mobile device hardware or software, user network subscription plans, promotions or cost details of plans or devices, comments on a wireless network operator made on social media, or other historical information collected from a different population of users or devices (Lall column 4 lines 3-5 Sectors may be high ranking due to a lack of resources. Sectors may also be high ranking due to other performance issues)

	Claim 18 is rejected for the same reasons stated in claim 8.

	As to claim 10, Lall teaches the method of claim 1, wherein the aggregated data is analyzed to evaluate the plurality of networks, wherein the evaluating comprises identifying abnormal access point behaviors or malicious network connections.  (Lall column 4 lines 13-17 A probability that each sector is in a top percentile of churn-producing sectors is determined, based on the captured data. A set of sectors with a probability of being in a top percentile of churn-producing sectors greater than a threshold is identified as a set of high-ranking sectors requiring additional communication resources or optimization changes (abnormal behaviours)).
	
	Claim 20 is rejected for the same reasons stated in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 7, 9, 13-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lall and Gipson et al. (Pub. No.: 2014/0372213), herein Gipson.

	As to claim 3, Lall teaches the method of claim 2,
	
	Lall does not teach

	 further comprising: generating a targeted message for the individual user or population of users; and sending the targeted message to devices for the individual user or population of users to influence joining or leaving a particular network provider.  

	However Gipson does teach

	further comprising: 
	generating a targeted message for the individual user or population of users (Gipson [0046] The advocate network may use advertising module 250 to generate target advertisements or promotional material to encourage members); and
	 sending the targeted message to devices for the individual user or population of users to influence joining or leaving a particular network provider (Gipson [0046] The advocate network may use advertising module 250 to generate target advertisements or promotional material to encourage members to join); 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lall with Gipson, because Gipson teaches us [0046] a set of operations for connecting (collecting) members of a network (with similar characteristics).

	Claim 13 is rejected for the same reasons stated in claim 3.

	As to claim 4, the combination of Lall and Gibpson teach the method of claim 3, wherein the targeted message comprises an advertisement (Gipson [0046] The advocate network may use advertising module 250 to generate target advertisements or promotional material to encourage members);  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lall with Gipson for the same reasons stated in claim 3.

	Claim 14 is rejected for the same reasons stated in claim 4.

	As to claim 5, the combination of Lall and Gibpson teach the method of claim 1, further comprising: enabling the user of the wireless electronic device to opt in to having a wireless service track network performance, usage patterns and/or location (Gipson [0062] A user may specify one or more privacy settings and [0063] Such actions may include, for example, adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user, viewing content associated with another user, attending an event posted by another user, among others. In some embodiments, action logger 1425 receives, subject to one or more privacy settings, transaction information from a financial account associated with a user and identifies user actions from the transaction information) and receive a suggestion for a wireless network or wireless device for their requirements based on the tracking (Gipson [0047] n some embodiments, recommendations of a product or device may also be presented based on the most prevalent product or device in the member's network. For example, if the member entered a request for recommendations for a new phone or a new car, the system may generate a recommendation based on the most common devices or cars found within the member's social network)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lall with Gipson for the same reasons stated in claim 3.


	Claim 15 is rejected for the same reasons stated in claim 5.


	As to claim 7, the combination of Lall and Gibpson teach the method of claim 1, wherein the wireless device software operates to manage one or more privacy settings that are accepted by the user and/or maintain one or more legal requirements. (Gipson [0062] A user may specify one or more privacy settings, which are stored in the user profile, that limit information from a financial account that social networking system 135 is permitted to access)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lall with Gipson, because Gipson teaches us this limits access to certain accounts (Gipson [0062])
	
 	Claim 17 is rejected for the same reasons stated in claim 7

	As to claim 9, the combination of Lall and Gipson teach the method of claim 1, wherein the aggregated data is analyzed to compare networks (Lall column 5 lines 25-29 A ranking 305 could be produced, in accordance with an embodiment of the invention. For example, the ranking 305 could be a list of sectors with a rank based on the probability determined by the churn prediction system 304. A reason for the ranking could also be included for each sector)  and inform a targeted advertising campaign (Gipson [0046] The advocate network may use advertising module 250 to generate target advertisements or promotional material to encourage members);

	  
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lall with Gipson for the same reasons stated in claim 3.

	Claim 19 is rejected for the same reasons stated in claim 9


	
Conclusion

	

	

	


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467